Case 1:19-cv-01123-MU Document 21 Filed 03/26/21 Page 1 of 7                 PageID #: 693




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

PERTICIAH HARRIS, o/b/o C.M.,             )
                                          )
              Plaintiff,                  )
                                          )
v.                                        )   CIVIL ACTION NO. 19-1123-MU
                                          )
ANDREW M. SAUL,                           )
Commissioner of Social Security,          )
                                          )
              Defendant.                  )

                           MEMORANDUM OPINION AND ORDER

       Plaintiff Perticiah Harris, o.b.o. C.M., brings this action, pursuant to 42 U.S.C. §§

405(g) and 1383(c)(3), seeking judicial review of a final decision of the Commissioner of

Social Security (“the Commissioner”) denying her claim for Supplemental Security

Income (“SSI”), on behalf of her minor grandchild, C.M. (Doc. 1). The parties have

consented to the exercise of jurisdiction by the Magistrate Judge, pursuant to 28 U.S.C.

§ 636(c), for all proceedings in this Court. (Doc. 18 (“In accordance with the provisions

of 28 U.S.C. 636(c) and Fed. R. Civ. P. 73, the parties in this case consent to have a

United States Magistrate Judge conduct any and all proceedings in this case, . . . order

the entry of a final judgment, and conduct all post-judgment proceedings.”)). See Doc.

20. Upon consideration of the administrative record, Harris’s brief, and the

Commissioner’s brief,1 it is determined that the Commissioner’s decision denying

benefits should be affirmed.2




1
 The parties elected to waive oral argument. See Docs. 17, 18.
2
 Any appeal taken from this Order and Judgment shall be made to the Eleventh Circuit
Court of Appeals. See Doc. 18 (“An appeal from a judgment entered by a Magistrate
Case 1:19-cv-01123-MU Document 21 Filed 03/26/21 Page 2 of 7                 PageID #: 694




                               I. PROCEDURAL HISTORY

       Harris applied for SSI, on behalf of her minor grandchild, C.M., under Title XVI of

the Social Security Act (“the Act”), 42 U.S.C. §§ 401-433, on August 4, 2017. (Tr. 112-

16). Her application was denied at the initial level of administrative review on October 5,

2017. (Tr. 44-53). On November 27, 2017, Harris requested a hearing by an

Administrative Law Judge (ALJ). (Tr. 62). After a hearing was held on February 5, 2019,

the ALJ issued an unfavorable decision finding that C.M. was not under a disability from

the date the application was filed through the date of the decision, March 19, 2019. (Tr.

12-30). Harris appealed the ALJ’s decision to the Appeals Council, which denied her

request for review of the ALJ’s decision on October 28, 2019. (Tr. 1-6). After exhausting

her administrative remedies, Harris sought judicial review in this Court, pursuant to 42

U.S.C. §§ 405(g) and 1383(c). (Doc. 1). The Commissioner filed an answer and the

social security transcript on April 6, 2020. (Docs. 10, 11). Both parties have filed briefs

setting forth their respective positions. (Docs. 13, 15). The parties waived oral

argument. (Docs. 17, 19).

                                 II. CLAIMS ON APPEAL

       Harris alleges that the ALJ’s decision to deny benefits is in error because he

erred in failing to consider the opinions of the teachers, which he had found persuasive,

in determining whether C.M.’s condition equaled a listing. (Doc. 13 at p. 1).




Judge shall be taken directly to the United States Court of Appeals for the judicial circuit
in the same manner as an appeal from any other judgment of this district court.”).

                                              2
Case 1:19-cv-01123-MU Document 21 Filed 03/26/21 Page 3 of 7               PageID #: 695




                               III. BACKGROUND FACTS

       C.M. was born on November 24, 2006 and was 10 years old at the time his

grandmother filed a claim for benefits on his behalf. (Tr. 112). Harris alleged that C.M.

suffered from a disability due to autism and ADHD. (Tr. 130-31).

                                  IV. ALJ’S DECISION

       After conducting a hearing on this matter, the ALJ made a determination that

C.M. had not been under a disability during the relevant time period, and thus, was not

entitled to benefits. (Tr. 30). The ALJ found that C.M. had not engaged in substantial

gainful activity since the date of the application; that he had a severe impairment of

ADHD; that he did not have an impairment or combination of impairments that met or

medically equaled the severity of one of the listed impairments; and that he did not have

an impairment or combination of impairments that functionally equaled the severity of

the listings. (Tr. 18-30).

                                     V. DISCUSSION

       When a claimant appeals an unfavorable ALJ decision, the reviewing court must

determine whether the Commissioner’s decision to deny benefits was “supported by

substantial evidence and based on proper legal standards.” Winschel v. Comm’r of Soc.

Sec., 631 F.3d 1176, 1178 (11th Cir. 2011) (citations omitted); see 42 U.S.C. § 405(g).

“Substantial evidence is more than a scintilla and is such relevant evidence as a

reasonable person would accept as adequate to support a conclusion.” Winschel, 631

F.3d at 1178 (citations omitted). “In determining whether substantial evidence exists,

[the reviewing court] must view the record as a whole, taking into account evidence

favorable as well as unfavorable to the [Commissioner’s] decision.” Chester v. Bowen,




                                             3
Case 1:19-cv-01123-MU Document 21 Filed 03/26/21 Page 4 of 7                  PageID #: 696




792 F.2d 129, 131 (11th Cir. 1986). The reviewing court “may not decide the facts anew,

reweigh the evidence, or substitute [its] judgment for that of the [Commissioner].” Id.

When a decision is supported by substantial evidence, the reviewing court must affirm

“[e]ven if [the court] find[s] that the evidence preponderates against the Secretary’s

decision.” MacGregor v. Bowen, 786 F.2d 1050, 1053 (11th Cir. 1986); see also Bryant

v. Social Sec. Admin., 478 F. App’x 644, 645 (11th Cir. 2012) (stating that “[w]here

substantial evidence supporting the ALJ’s fact findings exists, we cannot overturn those

findings even if other substantial evidence exists that is contrary to the ALJ’s findings”).

       Pursuant to 42 U.S.C. § 1382c(a)(3)(C)(i), an individual under the age of

eighteen is considered disabled if he has “a medically determinable physical or mental

impairment, which results in marked and severe functional limitations, and which can be

expected to result in death or which has lasted or can be expected to last for a

continuous period of not less than twelve months.” The regulations establish a three-step

sequential evaluation process for determining childhood disability, in which a child must

show: (1) he is not working; (2) he has a severe impairment or combination of

impairments; and (3) his impairment or combination of impairments meets, medically

equals, or functionally equals the Listings. See 20 C.F.R. § 416.924 (2019).

        A child’s functioning is evaluated in the following six domains, which are “broad

 areas of functioning intended to capture all of what a child can and cannot do:” (1)

 acquiring and using information; (2) attending and completing tasks; (3) interacting

 and relating with others; (4) moving about and manipulating objects; (5) caring for

 himself; and (6) health and physical well-being. See 20 C.F.R. § 416.926a(b)(1)(i)-

 (vi). An impairment functionally equals the Listings if it results in “marked” limitations




                                              4
Case 1:19-cv-01123-MU Document 21 Filed 03/26/21 Page 5 of 7                   PageID #: 697




 in two domains or an “extreme” limitation in one domain. See 20 C.F.R. §

 416.926a(a). A child has a “marked” limitation in a domain when his impairments

 interfere seriously with his ability to independently initiate, sustain, or complete

 activities. See 20 C.F.R. § 416.926a(e)(2)(i). A child has an “extreme” limitation in a

 domain when his impairments interfere very seriously with his ability to independently

 initiate, sustain, or complete activities. See 20 C.F.R. § 416.926a(e)(3)(i).

        In deciding whether a child has a “marked” or “extreme” limitation in a domain,

 an ALJ should consider all of the relevant information in the case record that helps

 determine his functioning. See 20 C.F.R. § 416.926a(e)(1)(i). “No single piece of

 evidence taken in isolation can establish whether [a child] ha[s] a ‘marked’ or an

 ‘extreme’ limitation in a domain.” 20 C.F.R. § 416.926a(e)(4)(i). In assessing a child’s

 functional limitations, the ALJ should consider how well the child can initiate and

 sustain activities, how much extra help the child needs, the effects of structured or

 supportive settings, how the child functions in school, and the effects of the child’s

 medication or other treatment. See 20 C.F.R. § 416.926a(a).

       The ALJ in this case applied the three-step sequential evaluation process for

determining childhood disability and determined (1) that C.M was not working; (2) that he

had a severe impairment of ADHD; (3) that he did not have an impairment or combination

of impairments that met or medically equaled the severity of one of the listed

impairments; and (4) that he did not have an impairment or combination of impairments

that functionally equaled the severity of the listings. (Tr. 18). Harris argues that the ALJ

erred in determining that C.M. did not have an impairment or combination of impairments

that functionally equaled the severity of the listings. Specifically, Harris argues that, if the




                                               5
Case 1:19-cv-01123-MU Document 21 Filed 03/26/21 Page 6 of 7                 PageID #: 698




ALJ had properly considered the teacher questionnaire from C.M.’s fifth grade teacher,

he would have found that his impairment functionally equaled the severity of the listings.

        Having reviewed the ALJ’s decision, as well as all record evidence, the Court

notes that, in assessing functional equivalence, the ALJ discussed and considered all

relevant evidence of C.M.’s activities and limitations from appropriate sources, see 20

C.F.R. § 416.924a(a), such as medical records and opinions, hearing testimony,

Function Reports, and school records. (Tr. 12-30). The Court finds that a lengthy

recitation of this evidence is not necessary here. The ALJ’s decision and the briefs of

the parties contain detailed and complete recitations of the evidence, which the Court

incorporates herein by reference. Suffice it to say that this evidence, as discussed by

the ALJ, constitutes substantial evidence supporting the ALJ’s finding that C.M. had

marked limitations in the domain of acquiring and using information and less than

marked limitations in the domains of attending and completing tasks, interacting and

relating with others, the ability to care for himself, and health and well-being (Tr. 24-30).

The ALJ also concluded that he had no limitation in the domain of moving about and

manipulating objects. (Tr. 27-28).

       To be sure, the evidence in the record in some respects is contradictory, which is

not all together surprising since it is based on various people’s perceptions of C.M., a

ten-year old, in various settings. However, a review of the ALJ’s decision reveals that he

thoughtfully considered all of the evidence and based upon the totality of the evidence

and his credibility determinations, reached the conclusion that C.M. was not disabled

under the Act. Harris here is essentially requesting that this Court reweigh the evidence

and substitute its judgment for that of the Commissioner. It is well-established that the




                                             6
Case 1:19-cv-01123-MU Document 21 Filed 03/26/21 Page 7 of 7                 PageID #: 699




Court cannot take such action. Chester, 792 F.2d at 131. When “substantial evidence

supporting the ALJ’s fact findings exists, we cannot overturn those findings even if other

substantial evidence exists that is contrary to the ALJ’s findings.” Bryant, 478 F. App’x

at 645.

                                      CONCLUSION

       This Court is limited to a determination of whether the ALJ’s decision is

supported by substantial evidence and based on proper legal standards. The Court

finds that the ALJ’s Decision that Harris is not entitled to benefits is supported by

substantial evidence and based on proper legal standards. Accordingly, it is ORDERED

that the decision of the Commissioner of Social Security denying Plaintiff benefits be

AFFIRMED.

       DONE and ORDERED this the 26th day of March, 2021.

                                   s/P. BRADLEY MURRAY
                                   UNITED STATES MAGISTRATE JUDGE




                                             7
